DETAILED ACTION

This Office action is in response to the remarks filed January 24, 2022.
Claims 1-21 are pending and have been examined.
The 35 U.S.C. § 103 rejections of claims 1-21 have been overcome.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a series of steps of generating API requests which is grouped as a mental process.  The claims recite generating a first predicted score, determining that the first predicted score satisfies a threshold, generating a second predicted score, and identifying insurer profile data object which can be done mentally/are mental processes.  This judicial exception is not integrated into a practical application because the additional limitations of providing a first and second data set are insignificant extra-solution activity, such as data gathering.   The additional limitations of the first and second machine learning models as well as the platform executing the first and second machine learning models are merely instructions to implement the abstract idea on a computer or merely recite a field of use.  The additional limitation of initiating the generation of an API-based request merely apply the abstract idea and is nothing more than an attempt to generally link the process to a particular technological environment.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because again the additional limitations are considered insignificant extra-solution activity, recite field of use, and generally link the abstract idea to a particular technological environment.  The claims are not patent eligible.
Claims 2-7, 9-14, and 16-21 are also directed to an abstract idea without significantly more as they also include mental process steps without significantly more and that are not integrated into a practical application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY L JORDAN/Examiner, Art Unit 2194